Case 4:18-cr-00013-TWP-VTW Document 120 Filed 01/31/20 Page 1 of 2 PagelD #: 420

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA FILED
AT NEW ALBANY
JAN 3 ‘1 2020
UNITED STATES OF AMERICA, US DIS tows GOURT

PLAINTIFF NEW ALBANY DIVISION

V.

WAYNE JOHN KOMSY, Ill

)
)
)
) CAUSE NO. 4:18-CR-13-TWP-VTM
)
)
DEFENDANT )

Electronically Filed
(EXHIBIT PHYSICALLY FILED)

Bek dele dew
NOTICE OF FILING OF EXHIBIT

Comes the Defendant, WAYNE JOHN KOMSI, Ill, by his appointed counsel, and pursuant
to Local Rule 5-2(b)(2), gives notice of the physical filing of one (1) DVD-R disc containing the
video recording of the interview between ATF Special Agent Brian Taylor and the Defendant
which took place on June 14, 2018, length 26 minutes 26 seconds (0:26:26).

This exhibit was tendered as Defendant’s Exhibit 105 at trial, and is tendered herein as an
offer of proof pursuant to Fed. R. Evid. 103 (a)(2) and this Court’s directions from the bench after
trial on January 24, 2020. See also Exhibit List, DN 118.

Said recording has been duplicated in Windows Media (.wmv) video file format and does

not have or require password protection.

 
Case 4:18-cr-00013-TWP-VTW Document 120 Filed 01/31/20 Page 2 of 2 PagelD #: 421

Respectfully submitted,

/s/ Larry D. Simon

LARRY D. SIMON

Attorney for Defendant, Wayne John Komsi, III
Kentucky Home Life Building

239 South 5 Street — Suite 1700

Louisville, KY 40202

(502)589-4566

CERTIFICATE

It is certified that on January 31, 2020, a copy of the foregoing pleading was served

electronically on all counsel of record by virtue of the court’s ECF system.

\

/s/ Larry D. Simon
LARRY D. SIMON

 
